Citation Nr: 0604177	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  03-31 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to restoration of a 100 percent rating for 
service-connected prostate cancer, status-post radical 
retropubic prostatectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 decision in which the RO, 
inter alia, granted service connection for prostate cancer, 
status-post radical retropubic prostatectomy, assigning a 100 
percent rating from the July 15, 2002, date of claim, and a 
20 percent rating from December 1, 2002.  The veteran filed a 
notice of disagreement (NOD) in March 2003 and the RO issued 
a statement of the case (SOC) in August 2003.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in October 2003.

In his substantive appeal, the veteran also requested a 
hearing before a Veterans Law Judge (VLJ) at the RO; however, 
the record reflects that in May 2004, the veteran withdrew 
his request for this hearing.

Based upon a careful review of the record and the applicable 
criteria for evaluating the veteran's post-operative prostate 
disability, as discussed in more detail below, the Board has 
characterized the issue on appeal as one involving a request 
for restoration of the 100 percent rating, rather than as one 
involving a request for a rating in excess of the currently 
assigned 20 percent.  In view of the Board's favorable 
disposition of the restoration question, the veteran is not, 
in any way, prejudiced by the Board's recharacterization of 
the issue. 




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for restoration has been accomplished.

2.  On May 13, 2002, the veteran underwent radical retropubic 
prostatectomy that subsequently required a Foley catheter, 
which was removed June 6, 2002; the veteran filed a claim for 
service connection for that condition on July 15, 2002.

3.  After VA examination on November 22, 2002, in a March 18, 
2003 rating action, the RO granted service connection for 
post-operative radical retropubic prostatectomy, assigning a 
100 percent rating from the July 15, 2002, date of claim, and 
a 20 percent rating from December 1, 2002; these actions did 
not conform to governing regulatory requirements.


CONCLUSION OF LAW

The March 2003 RO rating action that reduced the rating for 
the service-connected prostate cancer, status-post radical 
retropubic prostatectomy, from 100 percent to 20 percent is 
void ab initio, and the criteria for restoration of the 100 
percent rating for this condition are met.  38 C.F.R. § 
3.105(e) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the claim for 
restoration of a 100 percent rating for the service-connected 
prostate cancer, status-post radical retropubic 
prostatectomy, the Board finds that all notification and 
development action needed to fairly adjudicate this claim has 
been accomplished.

II.  Factual Background

Service department records show that the veteran was awarded, 
among others, the Vietnam Service Medal and the Vietnam 
Campaign Medal, and that he received two Overseas Service 
Bars.

Private medical records show that the veteran was 
hospitalized May 13, 2002, with a diagnosis of adenocarcinoma 
of the prostate, and that he underwent a radical retropubic 
prostatectomy.  He was discharged on May 16, 2002, and was 
sent home with a Foley catheter which was subsequently 
removed on June 6, 2002.

A report of VA examination in November 2002 notes that the 
veteran underwent a prostate biopsy and was diagnosed 
adenocarcinoma in April 2002, and that he underwent surgery 
in May 2002.  Post-operative complications include urinary 
incontinence subsequent to his surgery requiring a bladder 
catheter for seventeen days post surgery and erectile 
dysfunction.  The physician diagnosed the veteran with 
adenocarcinoma of the prostate status-post bilateral nerve 
sparing radical  retropubic prostatectomy and erectile 
dysfunction secondary to his prostate surgery. 

In a March 2003 rating decision, the RO granted service 
connection for prostate cancer, status-post radical 
retropubic prostatectomy, and assigned a 100 percent 
evaluation from the July 15, 2002 date of claim; the RO also 
assigned a 20 percent rating (purportedly based upon the 
post-surgical residuals at the expiration of a six-month 
period following the surgery procedure), effective December 
1, 2002.

In a December 2005 brief veteran's representative essentially 
contends that the VA rating examination conducted November 
22, 2005, could not have been accomplished until after 
November 30, 2002, as a matter of law, and as such, the 
reduction in compensation from 100 percent to 20 percent was 
not in accordance with 38 C.F.R. § 3.105(e). 

III.  Analysis

The record reveals that the 100 percent rating for the 
service-connected prostate cancer, status-post radical 
retropubic prostatectomy became effective on the date of 
claim in July 2002, and was reduced several months later to 
20 percent effective in December 2002.  The RO assigned the 
ratings using schedular criteria for malignant neoplasms of 
the genitourinary system, Diagnostic Code 7528.  See 38 
C.F.R. § 4.115b (2005). 

Under Diagnostic Code 7528, a 100 percent rating is 
assignable following surgery; thereafter, if there has been 
no local reoccurrence or metastasis, the rating is to be 
based on the residuals, as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.  
A note under Diagnostic Code 7528 states that, following the 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, a 100 percent rating shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  [Emphasis added.]

Section 3.105(e) sets forth procedural requirements for 
reductions in disability compensation ratings.  When a 
reduction is anticipated, the beneficiary must be notified of 
the proposed reduction, with notice of the reasons for the 
proposed reduction.  Further, the beneficiary must be allowed 
a period of at least 60 days to submit additional evidence to 
show that the rating should not be reduced.  After the 
allotted period, if no additional evidence has been 
submitted, final rating action will be taken and the rating 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating expires.  38 C.F.R. § 
3.105(e).

In this case, the veteran underwent radical retropubic 
prostatectomy on May 13, 2002, followed by a required Foley 
catheter that was removed on June 6, 2002. Subsequently, the 
veteran filed a claim for service connection in July 2002.  
Under the schedular criteria, a 100 percent rating based on 
the surgical procedure was warranted, as initially assigned, 
to be followed by a mandatory VA examination for evaluation 
of residuals at the expiration of a six-month period from the 
cessation of the therapeutic procedure resulting from the 
surgical procedure (i.e. removal of the Foley Catheter).  The 
Board notes, however, that the VA examination that formed the 
basis for the reduction in rating to 20 percent was 
conducted, on November 22, 2002, prior to the expiration of 
six months from the date of the cessation of the therapeutic 
procedure.  Moreover, in accordance with the procedures set 
forth in 38 C.F.R. § 3.105(e), the veteran should have been 
notified of the reasons for the proposed reduction and 
afforded a 60-day period to respond to the notice, prior to 
the reduction taking place.  In this case, however, the 
initial 100 percent rating, and the reduction to 20 percent, 
were both accomplished in a single action on March 18, 2003, 
after the effective date of the reduction.

Under these circumstances, the Board must conclude that the 
reduction in rating for the veteran's post-operative prostate 
condition from 100 percent to 20 percent, implemented by the 
RO's March 2003 rating decision, was not accomplished in 
accordance with the clear regulatory requirements of 
Diagnostic Code 7528, or 38 C.F.R. § 3.105(e), to which, 
under the express terms of that diagnostic code, reductions 
in rating must conform.  As such, the Board finds that the 
March 2003 reduction in rating denied the veteran due process 
and is void ab initio.  See, e.g., Hayes v. Brown, 9 Vet. 
App. 67 (1996); Kitchens v. Brown, 7 Vet. App. 320, 325 
(1995); Brown v. Brown, 5 Vet. App. 413.

As the reduction was improper, the 100 percent evaluation for 
the service-connected prostate cancer, status-post radical 
retropubic prostatectomy must be restored, effective December 
1, 2002.


ORDER

Restoration of a 100 percent rating for service-connected 
prostate cancer, status-post radical retropubic 
prostatectomy, from December 1, 2002, is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


